                 Case 16-11501-CSS             Doc 2376       Filed 03/11/21        Page 1 of 5




                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE




CHRISTOPHER S. SONTCHI                                                             824 N. MARKET STREET
    CHIEF JUDGE                                                                  WILMINGTON, DELAWARE
                                                                                           (302) 252-2888




                                                 March 8, 2021

VIA CM/ECF
Brian E. Farnan                                                        Adam G. Landis
Michael J. Farnan                                                      Matthew B. McGuire
Farnan LLP                                                             Landis Rath & Cobb LLP
919 North Market Street                                                919 Market Street
12th Floor                                                             Suite 1800
Wilmington, DE 19801                                                   Wilmington, DE 19801
        -and-                                                                  -and-
J. Christopher Shore                                                   John J. Kuster
Thomas MacWright                                                       Jessica C. Knowles Boelter
WHITE & CASE LLP                                                       Sidley Austin LLP
1221 Avenue of the Americas                                            One South Dearborn Street
New York, New York 10020                                               Chicago, Illinois 60603

          RE:      Maxus Energy Corporation, et al., 16-11501
                   Maxus Liquidating Trust v. YPF, et al., 18-50489


Dear Counsel,

       Before the Court is a discovery dispute1 between (i) the Maxus Liquidating Trust,
the plaintiff (the “Trust”), and (ii) defendants YPF S.A., YPF International S.A., YPF
Holdings, Inc. and CLH Holdings, Inc. (collectively, “YPF”). The main question is
whether two confidential memoranda that were sent by YPF’s counsel to a YPF employee
who served as a director and subsequently officer of YPF’s subsidiary, Maxus, must be
produced. Based on the Court’s in camera review of the documents, the Court finds that
the memoranda were subject to the attorney client privilege of YPF and that the privilege
was waived because the employee was a director and, ultimately, officer of Maxus. While

1   Adv. D.I. 275, 279. 282, 288, and 295 (each a “Letter,” and collectively, the “Letters”).
                   Case 16-11501-CSS          Doc 2376       Filed 03/11/21       Page 2 of 5




case law might support a finding that YPF’s privilege was preserved, in this case, based
on the content of the communications and the obviously adverse positions of YPF and
Maxus at the time, YPF’s decision to appoint its employee as a director and officer of
Maxus waived the privilege. Thus, the memoranda must be produced and the attempt
to claw back its production is moot.2

        This adversary action was commenced by the Trust on June 18, 2018. 3 In the last
2 ½ years, the defendants have pursued numerous motions and interlocutory appeals.
Also, extensive discovery has occurred. Relevant to the current dispute, on June 23, 2020,
the Court issued its Opinion4 and Order5 regarding a discovery dispute in this adversary
proceeding (“Opinion” and “Order”). In that Opinion, the Court rejected the “two-hat”
basis for withholding production of documents and communications based on privilege
claimed by YPF. More specifically, the Court held that YPF had failed to establish that
YPF employees that were simultaneously acting as employees of its subsidiary, Maxus,
were nonetheless receiving privileged communications (many sent to their Maxus email
addresses) solely in their capacity as employees of YPF. Through its Order, the Court
required the production of the “two-hat” documents. After the Court issued its Opinion
and Order, the Court entered an Amended Case Management Plan and Scheduling Order
Scope of Discovery (“Case Scheduling Order”),6 pursuant to which the current dispute now
arises.

       Following issuance of the Opinion and Order, YPF produced approximately 7,000
documents to the Trust. Included in the production was an executive summary of a much
more extensive memorandum that was prepared by YPF’s outside counsel, Chadbourne
& Park LLP and shared via email with a director of Maxus. The Trust requested that YPF
produce a complete copy of the underlying memorandum. In response, YPF sent a series
of “claw back” requests, pursuant to the Case Scheduling Order.

      Included in the claw-back requests were two Spanish-language memoranda
prepared by Chadbourne & Park:

      a) an executive summary of a memorandum dated September 4, 2012 prepared by
         attorneys from Chadbourne & Park and addressed to Rodrigo Cuesta, Eduardo


2The Court previously issued a letter, D.I. 333, and an order, D.I. 340, setting forth its ruling. On March 7,
2021, YPF filed a motion for leave to file an interlocutory appeal from the Court’s decision. D.I. 358.
Pursuant to Del. Bankr. LR 8003-2, the Court is issuing this letter to clarify and to supplement its ruling of
February 8, 2021.
3   Adv. D.I. 1.
4   Maxus Liq. Trust v. YPF S.A. (In re Maxus Energy Corp.), 617 B.R. 806 (Bankr. D. Del. 2020).
5   Adv. D.I. 228.
6   Adv. D.I. 230. The Court notes that no appeal was taken from the Opinion and Order.

                                                        2
              Case 16-11501-CSS           Doc 2376      Filed 03/11/21      Page 3 of 5




         Pigretti and Mariano José Oteiza of YPF, which was shared with a director of
         Maxus7 (“Executive Summary”) 8; and

      b) a memorandum dated February 24, 2013 prepared by the same Chadbourne &
         Park lawyers and addressed to the same three YPF recipients shown on the
         Executive Summary but adding as well as Francisco García Tobar9 (“Jazz 2013
         Memo,” and, with the Executive Summary, the “Memos”).

       Mr. Tobar was Controller for International Business for YPF, S.A. from December
14, 2012 through August 1, 2013, during which time he received the Jazz 2013 Memo.
While Mr. Tobar served as a director of Maxus and Tierra from December 2012 through
July 2014 (again, during which time he received the Jazz 2013 Memo), it was not until
August 1, 2013 (after he received the Jazz 2013 Memo) that Mr. Tobar became Chief
Financial Officer of YPFH, Maxus and Tierra. Thus, Mr. Tobar was a director of Maxus
as of December 14, 2012, and the cover correspondence of the copies of the Memos YPF
produced reflects that Mr. Tobar received the Memos from Chadbourne & Park on
February 24, 2013, and forwarded them to Fernando Giliberti (then YPF’s director of
strategy and business development) on February 26, 2013.10 Mr. Tobar thereafter became
an officer of Maxus (CFO) on August 1, 2013, and continued to receive transmissions of
Chadbourne’s Project Jazz11 related legal advice after that date.

       In the Court’s previous Opinion relating to “two-hat discovery,” the issue
involved “shared” employees, which included “the Debtors’ management, including
their ex-Chief Executive Officers, Chief Financial Officers, treasurer, comptroller, Human
Resources director, and Debtors’ successive general counsels.”12 YPF argues that the


7 Letter to The Honorable Christopher Sontchi from Michael J. Farnan regarding Renewed Discovery
Dispute dated October 14, 2020, D.I. 275 at p. 2 (“Among those documents was an executive summary of a
much more extensive memorandum that had been prepared by Chadbourne & Park LLP (YPF’s outside
counsel) and shared via email with a director of Maxus while he was a director of Maxus.”).
8    YPF_MAXUS_PRIV_0000002149.
9    YPF_MAXUS_PRIV_0000002141.
10   YPF_MAXUS_PRIV_0000002140.
11 “Project Jazz” was the legal and operational “Strategy” adopted by YPF that involved installation of
“independent directors” at Maxus.
12  Maxus Energy Corp., 617 B.R. at 817-18 (“The only argument in Court was that there should not be a
blanket waiver of privilege because these employees wore ‘two hats,’ however, YPF did not produce any
information to show that these individuals were not working in their capacity for the Debtors at the time
of the e-mails and YPF is required to carry that burden. The Court presumes that these shared employees
were acting on behalf of Maxus, as YPF has not met its burden. As a result, the documents must be
produced. To be clear, YPF has not met its burden to those shared employees regardless of whether they
were using a ‘Maxus’ email.”).

                                                   3
                  Case 16-11501-CSS            Doc 2376        Filed 03/11/21   Page 4 of 5




Court’s previous ruling is not controlling because Mr. Tobar was not a shared employee,
rather, at the time, he was a YPF employee and a Maxus director, not a Maxus employee.
The Court finds that YPF’s argument is based on a distinction without a difference.13 The
Court finds that whether an officer or director of the subsidiary entity is of no import in
this case. As a fiduciary of the debtor entity – Mr. Tober had duties to that debtor and
acted to make and to approve matters on behalf of that entity.14 The point, however, is
that privileged information was shared with a person that was acting (either as an
employee or a director) on behalf of separate entities. As such, it is YPF’s burden to
establish that even though Mr. Tobar was a director of Maxus he was only receiving the
privileged information in his capacity as a YPF employee.15 This they have not done and,
based upon the Court’s in camera review of the Memos, this they cannot do.16 Because
the Memos are subject to production under the Court’s previous Opinion and Order the
claw back requests are moot.17

       The other question, which was raised by supplemental letters,18 involves the
deposition of Roberto Fernando Segovia who served as an employee and officer of one
or more of the debtors from 2011 through the effective date of the plan in July 2017.
Importantly, after the effective date, Mr. Segovia was hired by YPF and currently works
for YPF in Bolivia. At his deposition he was represented by YPF’s counsel in this matter.
At Mr. Segovia’s deposition, he was instructed by counsel to YPF not to answer questions
regarding certain substantive matters related to his employment by the debtors as well
as his deposition preparation.

       To be clear, the Trust owns and maintains the debtors’ privilege including any
privileged communications and documents Mr. Segovia received while employed by the
debtors.19 This is consistent with the case law that states that two types of information

13The Court could find no distinction in any cases regarding whether the individual was a director of one
and an officer or another, or whether such person was a director or one or an employee of the other.
14   Lusk v. Foxmeyer Health Corp., 129 F.3d 773, 779 (5th Cir. 1997).
15   Id. at 818 (citations and footnotes omitted).
16As the Court finds there is no difference between and employee and a director in this instance it need not
address the effect, if any, of Mr. Tobar’s subsequent position with Maxus as an employee.
17The claw back requests are, in effect, a motion for reconsideration of the Court’s Opinion based on a
change in interpretation of the Court’s decision. Neither are legitimate. Obviously, a motion for
reconsideration requires an actual motion and would be untimely in any event. Also, a claw back for
inadvertent production cannot be based on a change of interpretation. A clever argument contrived after
the fact is not sufficient to constitute inadvertent production.
18   Adv. D.I. 288 and 295.
19See D.I. 1460 (Plan Art. VI.C) (“In connection with the Liquidating Trust Assets, any attorney-client
privilege, work product privilege, joint interest privilege or other privilege or immunity attaching to any
documents or communications (in any form, including, without limitation, written, electronic or oral) shall

                                                         4
                 Case 16-11501-CSS             Doc 2376       Filed 03/11/21   Page 5 of 5




remain privileged after a pre-deposition preparation session of a former employee of a
corporation: (a) privileged information that the former employee received during his or
her employment; and (b) communications designed to allow the employer’s counsel to
ascertain facts relevant to the lawsuit that the former employee witnessed while
employed.20

        As a former employee of the debtors, Mr. Segovia cannot be prevented from
testifying by YPF or its counsel as to any matters related to his employment by the
debtors. Nor can counsel for YPF shield Mr. Segovia’s deposition preparation related to
his employment by the debtors. What is protected - and all that is protected - is any
information about Mr. Segovia’s current employment with YPF and any deposition
preparation related solely to his current status as an employee of YPF.

        The parties are directed to consult upon an agreeable order and to submit it under
certification of counsel. If the parties cannot reach an agreement, they may submit
dueling orders under certification of counsel.



                                                              Sincerely,



                                                              Christopher S. Sontchi, Chief Judge
                                                              United States Bankruptcy Court




be transferred to and shall vest in the Liquidating Trust. The Liquidating Trust’s receipt of such privileges
associated with the Liquidating Trust Assets shall not operate as a waiver of those privileges possessed or
retained by the Debtors, nor shall it operate to eliminate the rights of any co-defendant to any applicable
joint privilege.”).
20   Peralta v. Cendant Corp., 190 F.R.D. 38, 41 (D. Conn. 1999).

                                                         5
